OFFICE    OF THE A7TORNEY    GENERAL   OF ‘IX%=
                              AUSTIN




Honorable C. J. Wilde
c0wp     iuait OT
Nuecee county
Corpus Christl, Texas
Dear Sir:                   Oplnion~No. O-3956
                            Re: Commissioners'Court may
                                hire a librarian for a county
                                law library.
          Your request ror the opinion of this departmentas
to whr?theror not the Commissioners'Court has the authority
to hire a librarian to take charge of a oounty law library
to be establishedunder the terms and provisions of Rouse
Bill 1080, Acts of the 47th Legislature,is acknowledged.
            House Bill 108C, supra, provides in part:
            "seatlon 1. The CommissionersCourts of
       all counties within this State, having a popu-
       lation of not lees than eighty thousand (80,000)
       inhabitantsnor more than two hundred and twenty-
       five thousand (225 000)~inhabitants,according
       to the last preOed&g Federal Census, ana in
       which there is located no Court of Civil Appeals,
       shall have the power ana authority, by first
       entering an order for that purpose, to provide
       for, maintain and establish a aounty law-library.
            "sec. 2. For the Durpose of es,tablishing
       'CountyLaw Libraries'after the Bntpy of such
       order, there shall be taxed, 00ueOt9a   ana paid
       as other oosts the sum of One Dollar ($1) in
       each oase, civil or criminal, exoept suits for
       delinquent taxes, hereafter filed in every County
       or district Court; provided however, that in
       ,noevent shall the county be liable for aafd
       costs in any case. such coats &al& be col-
       leated by'the Clerks bP the SLespWtlve Courta?
Honorable C. J. Wilde, Page 2


    in said counties  and gala by said Clerk to
    the County Treasurer to be kept by said
    'Treasurer in a separate fund to be known asp
    the *CountyLaw Library Fund*. Such fund
    shsll be administeredby said Courts for
    the purchase and ma5nteuanceof a law library
    in a oonvenientand accessible place, ana
    said runa shall not be usea for any other
    pumose.
         'Sea. 3. &ii& COUrteiar0 6rMted all
    necessarypower and authority to maka this
    Aot effective to make reasonablerules in
    regwa to said library and the use of the
    books thereof, and to oarry out the terms and
    provisione of thie Aot.
          “. . .n
          It clearly appears from Section 3 of the Aot, takea
in conjunotionwith the last aentenoe appearing in Seotion l?
thereof, that the Commissioners1 Court 5s given broad power
to establishand.maintainsuoh librar&i~sU the Comm5ee50nerst
Court, therefore, deteneinesthat a laxlibrary eahnot be
suoceeefully maintainsd w5thout hfring a~librariancharged
w5th the responeibil5tyof kosping and ptioteoting the books,
we think it alearly w5tM.n its power to hire a,llbrarianand
to provide ror h5a oompemation to be paid out of the Wounty
I,RWLibrary Fund* created by Section S of the above Aot.
                                  Yours very tNly




                                        Lloyd Amstrong
                                              Assistant